Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on January 14th, 2022 has been received and fully considered.

Claims 1-20 are pending.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the monitored operation characteristics" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected because they depend from claim 1.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11, 13-18, 20-27 of U.S. Patent No. 10,324,839 (hereinafter U.S. Pat. No. ‘839). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7-11, 13-18, 20-27 of U.S. Pat. No. ‘839 recite similar elements and limitations in claims 1-20 of the present application.
Regarding claim 1 of the present application, claim 8 of U.S. Pat. No. ‘839 recites “An apparatus, comprising:
an array of memory cells; and 
a controller, wherein the controller is coupled to the array of memory cells and includes a field-programmable gate array (FPGA) configured to: 
monitor a number of operational characteristics of the array of memory cells; and
determine a set of trim settings for the array of memory cells based on the number of monitored operational characteristics of the array of memory cells, meta data associated with the data stored in the array of memory cells, and die information associated with the array of memory cells.”

Regarding claim 2 of the present application, claim 9 of U.S. Pat. No. ‘839 recites “The apparatus of claim 8, wherein the controller is configured to operate the array of memory cells using the set of trim settings.”

Regarding claim 3 of the present application, claim 10 of U.S. Pat. No. ‘839 recites “The apparatus of claim 8, wherein the set of trim settings are stored in the controller and sent to another array of memory cells.”

Regarding claim 4 of the present application, claim 11 of U.S. Pat. No. ‘839 recites “The apparatus of claim 8, wherein the set of trim settings are configured to change the number of operational characteristics of the array of memory cells to desired operational characteristics of the array of memory cells.”

Regarding claim 5 of the present application, claim 7 of U.S. Pat. No. ‘839 recites “The apparatus of claim 1, wherein the control circuitry is configured to store the determined set of trim settings in a look up table on the controller.”

Regarding claim 6 of the present application, claim 13 of U.S. Pat. No. ‘839 recites “The apparatus of claim 8, wherein the array of memory cells send operational characteristic information from the arrays of memory cells to the controller.”

Regarding claim 7 of the present application, claim 14 of U.S. Pat. No. ‘839 recites “A method, comprising: 
operating a memory device using an initial set of trim settings, wherein the initial set of trim settings are configured to provide particular operational characteristics for the memory device; 
monitoring operational characteristics of the memory device; and 
determining another set of trim settings for the memory device based on the monitored operational characteristics of the memory device, wherein the determined set of trim settings are configured to provide particular operational characteristics for the memory device.”

Regarding claim 8 of the present application, claim 15 of U.S. Pat. No. ‘839 recites “The method of claim 14, further including determining the another set of trim setting using a field-programmable gate array on a controller of the memory device.”

Regarding claim 9 of the present application, claim 16 of U.S. Pat. No. ‘839 recites “The method of claim 14, wherein further including operating the memory device using the determined set of trim setting changes the operational characteristics of the memory device.”

Regarding claim 10 of the present application, claim 17 of U.S. Pat. No. ‘839 recites “The method of claim 14, further including determining the set of trim settings based on die information for an array of memory cells in the memory device.”

Regarding claim 11 of the present application, claim 18 of U.S. Pat. No. ‘839 recites “The method of claim 14, further including determining the set of trim settings based on metadata for data in the memory device.”

Regarding claim 12 of the present application, claim 19 of U.S. Pat. No. ‘839 recites “The method of claim 14, wherein the method includes updating the determined set of trim settings in response to a change in the operational characteristics of the memory device.”

Regarding claims 13 and 15 of the present application, claim 20 of the U.S. Pat. No. ‘839 recites “A method, comprising: 
configuring a set of trim settings setting for a memory device based on monitored operational characteristics (claimed monitoring step) of the memory device, wherein the set of trim settings include a number of trim setting parameters: and 
configuring the set of trim settings includes setting an allowable programming operation rate, a programming signal magnitude, and a programming signal length to manage a life span of the memory device.”

Regarding claim 14 of the present application, claim 21 of U.S. Pat. No. ‘839 recites “The method of claim 20, wherein configuring the set of trim settings includes changing the number of trim setting parameters associated with a particular operational characteristic of the memory device.”

Regarding claim 16 of the present application, claim 22 of U.S. Pat. No. ‘839 recites “The method of claim 20, wherein configuring the set of trim settings includes setting the programming signal magnitude and the programming signal length to manage data retention characteristics of the memory device.”

Regarding claim 17 of the present application, claim 23 of U.S. Pat. No. ‘839 recites “The method of claim 20, wherein configuring the set of trim settings includes setting a number of bits per memory cell and a number of programming signals in a programming operation to manage storage density of the memory device.”

Regarding claim 18 of the present application, claim 24 of U.S. Pat. No. ‘839 recites “The method of claim 20, wherein configuring the set of trim settings includes setting a sensing signal magnitude, an erase signal magnitude, an erase signal length, a sensing signal length, a number of sensing signals in a sensing operation, a number of programming signals in a programming operation, and a number of bits per memory cell to manage disturb characteristics of the memory device.”

Regarding claim 19 of the present application, claim 25 of U.S. Pat. No. ‘839 recites “The method of claim 20, wherein configuring the set of trim settings includes setting a number of programming signals in a programming operation, the allowable programming operation rate, the programming signal magnitude, and the programming signal length to manage a programming speed of the memory device”
Claim 27 of U.S. Pat. No. 839 recites “The method of claim 20, wherein configuring the set of trim settings includes setting a number of sensing signals in a sensing operation, a sensing signal magnitude, a sensing signal length to manage a sensing speed of the memory device.”
Regarding claim 20 of the present application, claim 26 of U.S. Pat. No. ‘839 recites “The method of claim 20, wherein configuring the set of trim settings includes setting, a sensing signal magnitude, an erase signal magnitude, an erase signal length, a sensing signal length, a number of sensing signals in a sensing operation, a number of programming signals in a programming operation to manage power consumption of the memory device.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

  /TAN T. NGUYEN/Primary Examiner, Art Unit 2827